Title: From Thomas Jefferson to the Speaker of the House of Representatives, 16 January 1804
From: Jefferson, Thomas
To: Speaker, House of Representatives


               
                  Jan. 16. 04.
               
               Th: Jefferson presents his respects to the Speaker of the H of R and asks the favor of him, when the papers accompanying his message of this day shall have been read in his house, to be so good as to deliver them to mr Harvie, who will be waiting to carry them, with a similar message, to the other house. but one copy of them was recieved, and it was thought best not to retard the communication till another could have been made out. besides that one of the papers is original.
            